DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of -, +, +, -, +, - as disclosed in the first through eighth embodiments, does not reasonably provide enablement for any other power arrangement including -, +, +, +, +, +  and  -, +, +, -, -, - (examples within the scope of claim 1) or -, -, -, -, -, -  and -, +, +, +, +, +, + (examples within the scope of claims 8 and 15) or other various power combinations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant has only defined, at most, the powers of half the lenses in the system within the claims, which leaves half of the system undefined. Applicant’s disclosure is not sufficient to enable one having ordinary skill in the art how to construct each of these variations.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the first lens is negative and the second lens is positive. Claims 8 and 15 claim the first lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when inserting or modifying a lens into/of an existing system.
The applicant has disclosed 8 working models that comprise identical power arrangements of -, +, +, -, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below. 
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
The process of lens design requires some minimum amount of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the applicant’s claim using the applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the applicant’s disclosure of just one power arrangements is enabling for the creation of every other power arrangement unless the applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information (See MPEP 2141.03). The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power of lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of one or two lenses and/or shape of a lens. Modifying the applicant’s first lens to be positive, for example, would lead to a significant change in the overall focal length of the system, the introduction of various image aberrations that would be difficult or impossible to correct and a loss of image quality that would render the system unusable. However, applicant’s claim, if we consider it enabled, would make such a modification possible for one having ordinary skill. Such an interpretation would also apply to all of the prior art so long as there was reasonable motivation (a biconcave lens typically has a smaller thickness than a biconvex lens for example). The office does not agree that the level of ordinary skill in the art makes such things possible.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, applicant claims the relationship 85.000⁰ ≤ HFOV/AAGF. However, applicant defines AAGF as a distance measurement and HFOV as an angle. The units for this ratio is degrees/mm (                        
                            
                                
                                    d
                                    e
                                    g
                                    r
                                    e
                                    e
                                    s
                                
                                
                                    m
                                    m
                                
                            
                        
                    ) and not only degrees. Therefore, it is unclear how the office should calculate HFOV/AAGF.
For the purposes of this action the office will assume the applicant meant that the units would be degrees/mm.

Claim Objections
Claim 20 is objected to because of the following informalities:  “(T1+G45+G56)T6 ≤ 2.100” should be “(T1+G45+G56)[/]T6 ≤ 2.100”.  The division operator is missing. The office relied on applicant’s specification on page 5 of 38 where condition 3 is the same except the division operator. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (PGPUB 20150350503).

Regarding claim 1, Chen discloses an optical imaging lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first lens element to the sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein (Embodiments 5 and 7-10): 
the first lens element has negative refracting power and a periphery region of the object-side surface of the first lens element is convex (At least 510, 710, 810, 910, 1010); 
the second lens element has positive refracting power and an optical-axis region of the image-side surface of the second lens element is convex (At least 520, 720, 820, 920, 1020); 
an optical-axis region of the object-side surface of the third lens element is convex and an optical-axis region of the image-side surface of the third lens element is convex (At least 530, 730, 830, 930, 1030); 
wherein lens elements having refracting power included by the optical imaging lens are only the six lens elements described above, AAGF is a distance from the object-side surface of the first lens element to the object-side surface of the second lens element along the optical axis and T6 is a thickness of the sixth lens element along the optical axis to satisfy the relationship: 
AAGF/T6 ≤ 2.000 (At least Fig. 20 where AAGF = 0.663 and T6 = 0.3740 giving 1.72 and note that embodiments 7-10 also satisfy the condition).

Regarding claim 2, Chen discloses wherein T2 is a thickness of the second lens element along the optical axis and G12 is an air gap between the first lens element and the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
(G12+T2)/T6 ≤ 1.600 (At least Fig. 32 where G12 = 0.286, T2 = 0.422 and T6 = 0.566 giving 1.25).

Regarding claim 3, Chen discloses wherein AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis, T1 is a thickness of the first lens element along the optical axis and T4 is a thickness of the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
(AAG+T1) / (T4+T6) ≤ 1.600 (At least Fig. 32 where AAG = 0.759, T1 = .297, T4 = .294 and T6 = 0.566 giving 1.23).

	Regarding claim 4, Chen discloses wherein ALT is a sum of thicknesses of six lens elements from the first lens element to the sixth lens element along the optical axis and BFL is a distance from an image-side surface of the sixth lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: 
ALT/(T6+BFL) ≤ 2.400 (At least Fig. 32 where ALT = 2.376, BFL = 0.827 and T6 = 0.566 giving 1.71).

Regarding claim 5, Chen discloses wherein G23 is an air gap between the second lens element and the third lens element along the optical axis and ALT13 is a sum of thicknesses of three lens elements from the first lens element to the third lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
ALT13/(T6+G23) ≤ 3.600 (At least Fig. 32 where ALT13 = 1.293, G23 = 0.109 and T6 = 0.566 giving 1.92).

Regarding claim 6, Chen discloses wherein AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis and Fno is an f-number of the entire optical imaging lens, and the optical imaging lens satisfies the relationship: 
AAG*Fno/T6 ≤ 5.700  (At least Fig. 32 where AAG = 0.759, Fno = 2.4 and T6 = 0.566 giving 3.22).

Regarding claim 8, Chen discloses an optical imaging lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first lens element to the sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Embodiments 5 and 7-10), wherein: 
the first lens element has negative refracting power and a periphery region of the object-side surface of the first lens element is convex (At least 510, 710, 810, 910, 1010); 
an optical-axis region of the image-side surface of the second lens element is convex (At least 520, 720, 820, 920, 1020); 
an optical-axis region of the object-side surface of the third lens element is convex (At least 510, 730, 830, 930, 1030); 
a periphery region of the image-side surface of the fourth lens element is concave (At least 540, 740, 840, 940, 1040); and 
a periphery region of the object-side surface of the sixth lens element is concave (At least 560, 760, 860, 960, 1060); 
wherein lens elements having refracting power included by the optical imaging lens are only the six lens elements described above, AAGB is a sum of five air gaps from the first lens element to the sixth lens element and a distance from the image-side surface of the sixth lens element to an image plane along the optical axis, T4 is a thickness of the fourth lens element along the optical axis and T6 is a thickness of the sixth lens element along the optical axis to satisfy the relationship: 
AAGB/(T4+T6) ≤ 3.100 (At least Fig. 20 where AAGB = 1.358, T4 = 0.375 and T6 = 0.374 giving 1.358).

	Regarding claim 9, Chen discloses wherein TL is a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
TL/(T4+T6) ≤ 5.500 (At least Fig. 20 where TL = 3.639, T4 = 0.375 and T6 = 0.374 giving 4.86).

Regarding claim 10, as best understood, Chen discloses wherein and HFOV is the half field of view of the entire optical imaging lens and AAGF is a distance from an object-side surface of the first lens element to an object-side surface of the second lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
85.000° ≤ HFOV/AAGF (At least Fig. 20 where HFOV = 60.00 and AAGF = 0.663 giving 90.5).

Regarding claim 11, Chen discloses wherein D11t32 is a distance from an object-side surface of the first lens element to an image-side surface of the third lens element along the optical axis and D32t52 is a distance from an image-side surface of the third lens element to an image-side surface of the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
D11t32/D32t52 ≤ 1.600 (At least Fig. 20 where D11t32 = 1.468 and D32t52 = 1.788 giving 0.82).

Regarding claim 12, Chen discloses wherein ALT24 is a sum of three thicknesses from the second lens element to the fourth lens element along the optical axis and G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
ALT24/(T6+G34) ≤ 3.200 (At least Fig. 20 where ALT24 = 0.609, G34 = 0.0.058 and T6 = 0.374 giving 1.41).

Regarding claim 13, Chen discloses wherein T3 is a thickness of the third lens element along the optical axis, T5 is a thickness of the fifth lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis and G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
(T3+G12+G56)/T5<2.000 (At least Fig. 20 where T3 = 0.503, G12 = 0.41, G56 = 0.05 and T5 = 0.535 giving 1.8).

Regarding claim 15, Chen discloses an optical imaging lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first lens element to the sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through as well as an image-side surface facing toward the image side and allowing the imaging rays to pass through (Embodiments 5 and 7-10), wherein: 
the first lens element has negative refracting power, an optical-axis of the object-side surface of the first lens element is convex and a periphery region of the image-side surface of the first lens element is concave (At least 510, 710, 810, 910, 1010); 
an optical-axis region of the object-side surface of the third lens element is convex (At least 510, 710, 810, 910, 1010); 
an optical-axis region of the image-side surface of the fourth lens element is concave (At least 510, 710, 810, 910, 1010); and 
an optical-axis region of the image-side surface of the sixth lens element is concave (At least 510, 710, 810, 910, 1010); 
wherein lens elements having refracting power included by the optical imaging lens are only the six lens elements described above, AAG is a sum of five air gaps from the first lens element to the sixth lens element along the optical axis and T6 is a thickness of the sixth lens element along the optical axis to satisfy the relationship: 
AAG/T6 ≤ 1.300 (At least Fig. 36 where AAG = 0.671 and T6 = 0.543 giving 1.24).

Regarding claim 16, Chen discloses wherein T4 is a thickness of the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
AAG/(T4+T6) ≤ 1.300 (At least Fig. 36 where AAG = 0.671, T4 = 0.199 and T6 = 0.543 giving 0.90).

Regarding claim 18, Chen discloses wherein ALT is a sum of thicknesses of six lens elements from the first lens element to the sixth lens element along the optical axis and D51t62 is a distance from an object-side surface of the fifth lens element to an image-side surface of the sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
ALT/D51t62 ≤ 2.300 (At least Fig. 36 where ALT = 2.88 and D51t62 = 1.832 giving 1.58).

Regarding claim 19, Chen discloses wherein ALT14 is a sum of four thicknesses from the first lens element to the fourth lens element along the optical axis and G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
ALT14/(T6+G45) ≤ 3.100 (At least Fig. 36 where ALT15 = 1.355, T6 = 0.543 and G45 = 0.092 giving 2.13).

Regarding claim 20, Chen discloses wherein T1 is a thickness of the first lens element along the optical axis, G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis and G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
(T1+G45+G56)/T6 ≤ 2.100 (Fig. 36 where T1 = 0.825, G45 = 0.092, G56 = 0.097 and T6 = 0.543 giving 1.87).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Chae et al. (PGPUB 20160161717).

Regarding claim 7, Chen does not disclose wherein ImgH is an image height of the optical imaging lens, and the optical imaging lens satisfies the relationship: 
2.600 ≤ ImgH/AAGF.
However, Chae teaches a similar six lens system with the same power arrangement (Table 1) wherein the relationship 2.600 ≤ ImgH/AAGF is satisfied (Fig. 2 shows IMGH = 2.33 and Fig. 3 shows AAGF = 0.360 giving 6.47).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Chae such that the ImgH/AAGF ratio above was satisfied motivated by increasing the amount of light data collected by the optical system.

	Regarding claim 14, Chen does not disclose wherein ImgH is an image height of the optical imaging lens and EFL is an effective focal length of the optical imaging lens, and the optical imaging lens satisfies the relationship: 
1.000 ≤ ImgH/EFL.
However, Chae teaches a similar six lens system with the same power arrangement (Table 1) wherein the relationship 1.000 ≤ ImgH/EFL is satisfied (Fig. 2 shows IMGH = 2.33 and Fig. 3 shows RFL = 0.976 giving 2.38).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Chae such that the ImgH/EFL ratio above was satisfied motivated by increasing the amount of light data collected by the optical system.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 17, Chen does not disclose wherein TTL is a distance from the object-side surface of the first lens element to an image plane along the optical axis and ALT46 is a sum of three thicknesses from the fourth lens element to the sixth lens element along the optical axis, and the optical imaging lens satisfies the relationship: 
TTL/ALT46 ≤ 3.200.
However Chen teaches TTL/T46 = 3.25 (Fig. 26 where TTL = 4.351 and T46 = 1.336). This is a difference of 0.05 from the claimed range. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust TTL and/or ALT46 to satisfy the expression above since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to decrease the size of the device.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872